Exhibit 99-4 Makhteshim–Agan Industries Ltd. Interim Consolidated Financial Statements As at September 30, 2007 (Unaudited) Makhteshim–Agan Industries Ltd. Condensed Interim Financial Statements as at September 30, 2007 (Unaudited) Contents Page Auditors’ Review Report 2 Condensed Interim Financial Statements as at September 30, 2007 (Unaudited) Condensed Interim Consolidated Balance Sheets 3-4 Condensed Interim Consolidated Statements of Income 5 Condensed Interim Statements of Changes in Shareholders’ Equity 6-8 Condensed Interim Consolidated Statements of Cash Flows 9-11 Notes to the Financial Statements 12-18 The Board of Directors Makhteshim–Agan Industries Ltd. Dear Sirs, Review of the unaudited condensed interim consolidated financial statements as at September 30, 2007 At your request, we have reviewed the interim consolidated balance sheet of Makhteshim–Agan Industries Ltd. and its subsidiaries as at September 30, 2007, and the related consolidated statements of income, statements of changes in shareholders’ equity and consolidated statements of cash flows for the nine-month and three-month periods then ended. Our review was conducted in accordance with procedures prescribed by the Institute of Certified Public Accountants in Israel and included, inter alia, reading the said financial statements, reading the minutes of shareholders’ meetings and of meetings of the Board of Directors and its committees, as well as making inquiries of persons responsible for financial and accounting matters. We received interim reports of other auditors, regarding the review of financial statements of subsidiaries, whose assets included in the consolidation constitute 7.4% of the total assets included in the consolidated balance sheet as at September 30, 2007 and whose revenues included in the consolidation constitute 7.6% and 6.7% of the total revenues included in the consolidated statements of income for the nine-month and three-month periods then ended, respectively. Since the review performed is limited in scope and does not constitute an audit in accordance with generally accepted auditing standards, we do not express an opinion on the said interim consolidated financial statements. In the course of our review, including reading the review reports of other auditors, as stated above, nothing came to our attention which would indicate the necessity of making material modifications to the interim consolidated financial statements referred to above, in order for them to be in conformity with generally accepted accounting principles and in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports) – We draw attention to that stated in Note 3(5) of the financial statements regarding a claim and motion for its recognition as a class action that was lodged against a subsidiary alleging air pollution. Somekh Chaikin Certified Public Accountants (Isr.) November 6, 2007 2 Makhteshim–Agan Industries Ltd. Condensed Interim Consolidated Balance Sheets As at As at As at September 30 September 30 December 31 2007 2006 2006 (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands Current assets Cash and cash equivalents 265,375 117,060 324,362 Short-term investments 99,985 1,310 1,706 Trade receivables 632,318 448,157 486,368 Other receivables 146,556 103,214 106,372 Inventories 611,881 577,066 607,328 1,756,115 1,246,807 1,526,136 Investments, loans and other long-term debits Affiliated companies - 2,436 2,496 Investments and other debts 64,133 39,575 46,125 64,133 42,011 48,621 Fixed assets Cost 980,272 930,066 952,032 Less – accumulated depreciation 467,098 438,392 446,043 513,174 491,674 * 505,989 * Other assets and deferred expenses Cost 918,056 861,704 886,073 Less – accumulated amortization 378,910 315,854 347,897 539,146 545,850 * 538,176 * 2,872,568 2,326,342 2,618,922 The accompanying notes are an integral part of the financial statements. 3 Makhteshim–Agan Industries Ltd. As at As at As at September 30 September 30 December 31 2007 2006 2006 (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands Current liabilities Credit from banks and other lenders 110,585 408,940 99,850 Trade payables 358,544 321,694 369,574 Other payables 338,502 235,177 271,413 Convertible debentures 3,150 - 12,055 810,781 965,811 752,892 Long-term liabilities Deferred taxes 59,548 73,509 62,147 Loans from banks 30,690 43,111 45,012 Convertible debentures - 24,694 675 Debentures 579,873 - 554,728 Other long-term liabilities 5,787 3,685 3,407 Employee severance benefits, net 42,941 31,124 38,131 718,839 176,123 704,100 Minority interest 34,185 30,171 30,212 Shareholders’ equity 1,308,763 1,154,237 1,131,718 2,872,568 2,326,342 2,618,922 Avraham Bigger Ra'anan Cohen Ran Maidan Chief Executive Officer Director Chief Financial Officer Chairman of the Board of Directors Date of approval of the financial statements: November 6, 2007 *Reclassified – see Note 1B(4). The accompanying notes are an integral part of the financial statements. 4 Makhteshim–Agan Industries Ltd. Condensed Interim Consolidated Statements of Income For the For the nine months ended For the three months ended year ended September 30 September 30 September 30 September 30 December 31 2007 2006 2007 2006 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands US $ thousands US $ thousands Revenues 1,605,414 1,359,727 496,189 407,596 1,778,756 Cost of sales 1,054,666 884,712 332,368 270,430 1,172,017 Gross profit 550,748 475,015 163,821 137,166 606,739 Expenses Research and development, net 14,430 14,420 4,663 4,717 19,001 Selling and marketing 231,409 216,668 77,524 68,794 303,177 General and administrative 53,867 50,017 19,029 19,518 80,767 299,706 281,105 101,216 93,029 402,945 Operating income 251,042 193,910 62,605 44,137 203,794 Financing expenses, net 38,399 32,844 14,974 7,160 44,244 Income before other expenses, net 212,643 161,066 47,631 36,977 159,550 Other expenses, net 10,160 18,295 (1,390 ) 6,527 74,641 Income before taxes on income 202,483 142,771 49,021 30,450 84,909 Taxes on income 35,380 17,894 5,626 6,267 (1,438 ) Income after taxes on income 167,103 124,877 43,395 24,183 86,347 Company equity in earnings of affiliated companies - 194 - 8 254 Minority interest in losses (income) of subsidiaries, net (9,066 ) (2,675 ) (4,200 ) 262 (2,682 ) Net income 158,037 122,396 39,195 24,453 83,919 US$ US$ US$ US$ US$ Earnings per share Basic earnings per share 0.36 0.28 0.09 0.06 0.19 Fully diluted earnings per share 0.35 0.28 0.09 0.06 0.19 The accompanying notes are an integral part of the financial statements. 5 Makhteshim–Agan Industries Ltd. Condensed Interim Statements of Changes in Shareholders’ Equity Dividend proposed Company shares subsequent to held by the Premium on Capital balance Retained Company and Share capital shares reserves sheet date earnings by a subsidiary Total (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands Nine-month period ended September 30, 2007 Balance as at December 31, 2006 123,232 614,052 2,719 - 535,911 (144,196 ) 1,131,718 Exercise of employee options 499 (499 ) - Conversion of convertible debentures 1,046 8,617 - 9,663 Adjustments deriving from translation of financial statements of investee companies - - 4,004 - - - 4,004 Tax benefit in respect of employee options - - 1,470 - - - 1,470 Expenses in respect of employee options - - 3,871 - - - 3,871 Net income - 158,037 - 158,037 Balance as at September 30, 2007 124,777 622,170 12,064 - 693,948 (144,196 ) 1,308,763 Nine-month period ended September 30, 2006 Balance as at December 31, 2005 120,391 589,261 (3,715 ) 23,500 480,119 (75,369 ) 1,134,187 Exercise of employee options 382 (382 ) - Self purchase of Company shares - (68,827 ) (68,827 ) Conversion of convertible debentures 850 14,845 - 15,695 Adjustments deriving from translation of financial statements of investee companies - - 136 - - - 136 Tax benefit in respect of employee options - - 898 - - - 898 Expenses in respect of employee options - - 1,379 - - - 1,379 Dividend - - - (23,500 ) (28,127 ) - (51,627 ) Net income - 122,396 - 122,396 Balance as at September 30, 2006 121,623 603,724 (1,302 ) - 574,388 (144,196 ) 1,154,237 The accompanying notes are an integral part of the financial statements. 6 Makhteshim–Agan Industries Ltd. Condensed Interim Statements of Shareholders’ Equity (cont’d) Company shares held by the Premium on Capital Retained Company and Share capital shares reserves earnings by a subsidiary Total (Unaudited) (Unaudited) (Unaudited) Unaudited) (Unaudited) (Unaudited) US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands Three-month period ended September 30, 2007 Balance as at June 30, 2007 124,504 620,631 9,924 654,753 (144,196 ) 1,265,616 Exercise of employee options 65 (65 ) - Tax benefit in respect of employee options - - 159 - - 159 Expenses in respect of employee options - - 1,344 - - 1,344 Conversion of convertible debentures 208 1,604 - - - 1,812 Adjustments deriving from translation of financial statements of investee companies - - 637 - - 637 Net income - - - 39,195 - 39,195 Balance as at September 30, 2007 124,777 622,170 12,064 693,948 (144,196 ) 1,308,763 Three-month period ended September 30, 2006 Balance as at June 30, 2006 121,497 602,816 (3,501 ) 549,935 (144,196 ) 1,126,551 Exercise of employee options 32 (32 ) - Expenses in respect of employee options - - 619 - - 619 Tax benefit in respect of employee options - - 146 - - 146 Conversion of convertible debentures 94 940 - - - 1,034 Adjustments deriving from translation of financial statements of investee companies - - 1,434 - - 1,434 Net income - - - 24,453 - 24,435 Balance as at September 30, 2006 121,623 603,724 (1,302 ) 574,388 (144,196 ) 1,154,237 The accompanying notes are an integral part of the financial statements. 7 Makhteshim–Agan Industries Ltd. Condensed Interim Statements of Shareholders’ Equity (cont’d) Dividend proposed Company shares subsequent to held by the Premium on Capital balance Retained Company and Share capital shares reserves sheet date earnings by a subsidiary Total (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands Year ended December 31, 2006 Balance as at December 31, 2005 120,391 589,261 (3,715 ) 23,500 480,119 (75,369 ) 1,134,187 Exercise of employee options 651 (651 ) - Conversion of convertible debentures 2,190 25,442 - 27,632 Expenses in respect of employee options - - 2,412 - - - 2,412 Adjustments deriving from translation of financial statements of investee companies - - 2,876 - - - 2,876 Self purchase of Company shares - (68,827 ) (68,827 ) Tax benefit in respect of employee options - - 1,146 - - - 1,146 Dividend - - - (23,500 ) (28,127 ) - (51,627 ) Net income - 83,919 - 83,919 Balance as at December 31, 2006 123,232 614,052 2,719 - 535,911 (144,196 ) 1,131,718 The accompanying notes are an integral part of the financial statements. 8 Makhteshim–Agan Industries Ltd. Condensed Interim Consolidated Statements of Cash Flows For the For the nine months ended For the three months ended year ended September 30 September 30 September 30 September 30 December 31 2007 2006 2007 2006 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands US $ thousands US $ thousands Cash flows generated by operating activities: Net income 158,037 122,396 39,195 24,453 83,919 Adjustments to reconcile net income to net cash flows generated by operating activities (see A. below) (15,359 ) 14,232 (113,445 ) (83,310 ) 43,958 Net cash inflow (outflow) generated by operating activities 142,678 136,628 (74,250 ) (58,857 ) 127,877 Cash flows generated by investing activities: Acquisition of fixed assets (46,454 ) (54,241 ) (15,226 ) (14,655 ) (70,552 ) Investment grant received 3,922 - - - 466 Additions to other assets and deferred expenses, net (50,874 ) (33,649 ) (17,450 ) (7,645 ) (42,884 ) Investment in affiliates - (2,243 ) - - (2,033 ) Short-term investments, net (98,279 ) - (54,017 ) 834 - Proceeds from sale of fixed and other assets 3,925 677 3,876 530 690 Other long-term investments - (211 ) - (298 ) - Investments in newly consolidated companies and activities (see B. below) (7,878 ) (25,453 ) - - (28,689 ) Repayment of liability in respect of consolidated Company (1,000 ) - Dividend from affiliated company 530 - Proceeds from sale of investment in former subsidiary (see C. below) 18,074 6,047 18,074 - 6,047 Acquisition of minority interest in Subsidiaries (1,105 ) (2,406 ) - - (2,406 ) Net cash outflow generated by investing activities (179,139 ) (111,479 ) (64,743 ) (21,234 ) (139,361 ) Cash flows generated by financing activities: Issuance of debentures - 554,466 Receipt of long-term loans from banks 3,444 23,107 - 8,107 43,001 Repayment of long-term loans and Liabilities from banks and others (5,409 ) (21,576 ) (1,469 ) (1,796 ) (41,042 ) Self purchase of Company shares - (68,827 ) - - (68,827 ) Increase (decrease) in short-term liabilities to banks, net (19,611 ) 155,261 (20.253 ) 84,297 (154,393 ) Dividend to shareholders - (65,686 ) - (28,510 ) (65,685 ) Dividend to minority shareholders in subsidiaries (950 ) (1,661 ) (500 ) (889 ) (2,967 ) Net cash inflow (outflow) generated by financing activities (22,526 ) 20,618 (22,222 ) 61,209 264,553 Increase (decrease) in cash and cash equivalents (58,987 ) 45,767 (161,215 ) (18,882 ) 253,069 Cash and cash equivalents at beginning of the period 324,362 71,293 426,590 135,942 71,293 Cash and cash equivalents at end of the period 265,375 117,060 265,375 117,060 324,362 The accompanying notes are an integral part of the financial statements. 9 Makhteshim–Agan Industries Ltd. Condensed Interim Consolidated Statements of Cash Flows (cont’d) For the For the nine months ended For the three months ended year ended September 30 September 30 September 30 September 30 December 31 2007 2006 2007 2006 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands US $ thousands US $ thousands A.Adjustments to reconcile net income to net cash flows generated by operating activities Revenues and expenses not affecting cash flows: Depreciation and amortization 72,005 61,735 24,201 21,458 103,090 Adjustments of long-termliabilities 24,416 977 26,320 366 841 Minority interest in income (losses) of subsidiaries, net 9,066 2,675 4,200 (262 ) 2,682 Increase(decrease) in employee severance benefits, net 3,668 2,322 2,258 686 6,771 Deferred taxes, net 10,975 16,868 (830 ) 19,139 (20,478 ) Capital loss (gain) on disposal of fixed and other assets, net (3,940 ) 91 (4,365 ) (892 ) 299 Increase in value of long-term investments (335 ) (856 ) (335 ) (466 ) - Amortization of discount on convertible debentures 113 433 23 261 296 Expenses in respect of employee options 4,166 1,985 1,365 1,225 3,238 Company’s equity in income of affiliated companies - (194 ) - (8 ) (254 ) Capital gain on sale of investment in subsidiary (10,282 ) (216 ) (10,282 ) - (216 ) Changes in operating assets and liabilities: Increase in trade and other receivables (198,498 ) (77,134 ) (139,067 ) (37,139 ) (114,523 ) Increase inventories (3,789 ) (3,300 ) (22,941 ) (5,979 ) (28,672 ) Increase (decrease) in trade and other payables 77,076 8,846 6,008 (81,699 ) 90,884 (15,359 ) 14,232 (113,445 ) (83,310 ) 43,958 The accompanying notes are an integral part of the financial statements. 10 Makhteshim–Agan Industries Ltd. Condensed Interim Consolidated Statements of Cash Flows (cont’d) For the For the nine months ended For the three months ended year ended September 30 September 30 September 30 September 30 December 31 2007 2006 2007 2006 2006 Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) US $ thousands US $ thousands US $ thousands US $ thousands US $ thousands B.Investment in newly consolidated companies and activities Working capital (excluding cash and cash equivalents) (4,593 ) (8,035 ) - - (8,998 ) Fixed assets (1,857 ) (13,795 ) - - (16,045 ) Other assets (4,559 ) (7,940 ) - - (10,633 ) Long-term liabilities 3,000 7,750 - - 9,726 Sale of Company shares held by subsidiary 2,163 - Minority interests - 3,344 - - 3,481 Payables in respect of acquisition of activities - 1,000 - - 1,792 Excess cost created on acquisition (2,032 ) (7,777 ) - - (8,012 ) (7,878 ) (25,453 ) - - (28,689 ) C.Proceeds from sale of investment s in former subsidiaries Working capital (excluding cash and cash equivalents) 4,345 3,679 4,345 - 3,679 Fixed assets, net 196 607 196 - 607 Other assets, net 6,691 2,629 6,691 - 2,629 Long-term liabilities (2,586 ) (1,084 ) (2,586 ) - (1,084 ) Excess cost 4,449 - 4,449 - - Minority interests (5,303 ) - (5,303 ) - - Capital gain 10,282 216 10,282 - 216 18,074 6,047 18,074 - 6,047 D.Non-cash activities Acquisition of other assets on supplier credit 4,637 4,100 4,637 1,100 17,901 Acquisition of fixed assets on supplier credit - 4,767 The accompanying notes are an integral part of the financial statements. 11 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 1 - Financial Reporting Principles and Accounting Policies A.General 1. These interim financial statements have been prepared in accordance with generally accepted accounting principles applicable to the preparation of interim-period financial statements in accordance with Standard No. 14 of the Israel Accounting Standards Board and with SectionD of the Securities Regulations (Immediate and Periodic Reports), 1970. 2. The accounting policies applied in the preparation of these financial statements are consistent with those applied in the audited financial statements as at December 31,2006, except for that stated in SectionB. below. 3. These financial statements have been prepared in a condensed form as at September 30, 2007 and for the nine and three-month periods then ended. They should be read in conjunction with the annual financial statements as at December 31, 2006 and for the year then ended, and the accompanying notes thereto. B.First-time application of new accounting standards (1) Commencing from January1, 2007, the Company applies Accounting Standard No.26, regarding “Inventory” (hereinafter – “the Standard”), of the Israeli Accounting Standards Board. Pursuant to the Standard’s provisions, the Company measures the inventory at the lower of cost or net realizable value. The Standard also provides guidelines regarding allocation of conversion costs to inventory. According to its transitional rules, the Standard is to be applied retroactively to the comparative data relating to prior periods Application of the new Standard does not have a material impact on the Company’s results of operations and its financial position. (2) Commencing from January1, 2007, the Company applies Accounting Standard No.27, regarding “Fixed Assets” (hereinafter – “the Standard”), of the Israeli Accounting Standards Board. The Standard provides principles for the recognition, measurement and elimination of fixed-asset items and the disclosure required in respect thereof. The main changes provided by the Standard compared with the principles previously applied are: inclusion as part of the cost of a fixed-asset item an estimate of the costs to be incurred in respect of an obligation to dismantle and transfer the item and to restore the site on which it is located, already at the time of the initial recognition thereof; provision of an alternative to measurement of groups of similar fixed-asset items at a revalued amount less accumulated deprecation where an increase in the value of the asset as a result of the revaluation beyond its original cost is to be recorded directly in e shareholders’ equity section, in the category “reserve for revaluation”; separate depreciation of every component of a fixed-asset item having a significant cost in relation to the item, including costs of significant periodic examinations; determination that a fixed-asset 12 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 1 - Financial Reporting Principles and Accounting Policies (cont’d) B.First-time application of new accounting standards (cont’d) item acquired in exchange for a non-monetary asset in a transaction that is commercial in nature, is to be measured at fair value; a requirement to review the residual value, useful life and depreciation method of the asset at least at the end of each fiscal year, and if the expectations are different than the prior estimates the changes are to be treated as a change in accounting estimate. The Company elected to measure the fixed-asset items at cost less accumulated depreciation. Application of the new Standard does not have a material impact on the Company’s results of operations and its financial position. (3) Commencing from January1, 2007, the Company applies Accounting Standard No.23, regarding “The Accounting Treatment of Transactions between an Entity and the Controlling Interest Therein” (hereinafter – “the Standard”), of the Israeli Accounting Standards Board. The Standard essentially supersedes the main provisions set forth in the Securities Regulations (Financial Statement Presentation of Transactions between a Company and a Controlling Interest). The Standard provides that assets (except for an intangible asset not having an active market) and liabilities with respect to which a transaction was executed between the entity and the controlling interest therein are to be measured on the transaction date based on fair value and the difference between the fair value and consideration recorded on the transaction is to be recorded in the shareholders’ equity. A debit balance difference constitutes essentially a dividend and, therefore, it reduces the balance of the retained earnings. A credit balance difference constitutes essentially a shareholder’s investment and, therefore, it is presented in a separate category in the shareholders’ equity section called “capital reserve from a transaction between an entity and the controlling interest therein”. The Standard addresses three issues relating to transactions between an entity and the controlling interest therein: 1) Transfer of an asset to the entity from the controlling interest therein or, alternatively, transfer of an asset from the entity to the controlling interest therein; 2) Assumption of a liability of the entity to a third party, in whole or in part, by the controlling interest therein, indemnification of the entity by the controlling interest therein in respect of an expense, and waiver by the controlling interest to the entity of a debt due to the controlling interest, in whole or in part; 3)Loans made to the controlling interest or loans received by the controlling interest. In addition, the Standard prescribes the disclosure to be provided in the financial statements in connection with transactions between the entity and the controlling interest therein during the period. Pursuant to the Standard’s transitional provisions, the Company applies the Standard to transactions with controlling interests therein executed after January1, 2007, as well as to loans made or received from the controlling interest prior to the Standard’s commencement date, beginning from its commencement date. First-time application of the new Standard did not have a material impact on the Company’s results of operations and its financial position. 13 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 1 - Financial Reporting Principles and Accounting Policies (cont’d) B.First-time application of new accounting standards (cont’d) (4) Commencing from January1, 2007, the Company applies Accounting Standard No.30, regarding “Intangible Assets” (hereinafter – “the Standard”), of the Israeli Accounting Standards Board. The Standard explains the accounting treatment of intangible assets and defines how to measure the book value of these assets, while providing detail in respect of the required disclosures. The Standard will be initially applied retroactively, except with respect to a research and development project in process acquired in the framework of a business combination that took place prior to January1, 2007 and that fulfills the definition of an intangible asset on the acquisition date and that was recorded as an expense on the acquisition date. As of January1, 2007, the entity will recognize the research and development project as an asset while making a tax allocation. Commencing from the first quarter of 2007, the Company is examining the need to capitalize costs in respect of product development where the conditions required by the Standard exist, among other things, where the technical possibility exists to complete the asset, the asset is expected to produce future economic benefits and the required expenses that can be allocated to the asset during its development period are capable of reasonable estimation. Furthermore, according to accounting standard No. 30, software development costs will be part of other assets and not part of fixed assets. Due to application of the new standard, the Company reclassified software development costs which are not integral to a related item as other assets (previously shown as fixed assets) in the amount of US $ 5.4 million as at September 30, 2006 and December 31, 2006. (5) In July 2006, the Israeli Accounting Standards Board published Accounting Standard No.29, “Adoption of International Financial Reporting Standards (IFRS)” (hereinafter - “the Standard”). The Standard provides that entities that are subject to the Israeli Securities Law, 1968 and that are required to report in accordance with this Law’s provisions, shall prepare their financial statements pursuant to IFRS Standards for periods commencing January1, 2008. The Standard permits early adoption beginning with financial statements published after July31, 2006. First-time adoption of IFRS Standards is to be effected by means of application of the provisions of IFRS1, “First-Time Application of IFRS Standards”, for purposes of the transition. In accordance with the Standard, the Company is required to include in a note to the annual financial statements as at December 31, 2007, the balance-sheet data as at December 31, 2007 and the income-statement data for the year then ended, after they have undergone application of the recognition, measurement and presentation rules of IFRS Standards. The Company does not intend to apply early adoption of the IFRS Standards. 14 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 1 - Financial Reporting Principles and Accounting Policies (cont’d) C.Financial statements in US dollars The Company and its Israeli subsidiaries maintain their current accounting records in nominal shekels and dollars using a multi–currency system. Since most of the Group’s revenues are received in dollars and the principal raw materials and fixed assets are purchased in dollars, the dollar is the principal currency of the economic environment in which the Group operates (“the functional currency”). Accordingly, the dollar is the measurement and reporting currency in these financial statements. It should not be construed that the translated amounts actually represent or can be converted into dollars, unless otherwise indicated in these statements. Changes in the representative exchange rates of the U.S. dollar and the Consumer Price Index (CPI) are as follows: Exchange rate Exchange rate Exchange rate of the U.S.$ of the U.S.$ of the U.S.$ to the to the to the CPI NIS Euro Brazilian Real % During the nine-month period ended: September 30, 2007 2.29 (5.02) (7.11) (13.99) September 30, 2006 0.77 (6.54) (6.74) (7.13) During the three-month period ended September 30, 2007 1.30 (5.55) (5.17) (4.53) September 30, 2006 (0.77) (3.10) 0.25 0.46 During the year ended December 31, 2006 (0.1) (8.21) (10.17) (8.75) Note 2 - Segment Information A.Products and services Commencing from 2006, the Company presents its segment information according to a primary format, which is based on a breakdown by business segments, and a secondary format, which is based on a breakdown by geographical segments. The Company’s reporting format reflects the main and significant source of the risks and rewards to which it is exposed. In formulation of the segments’ report, the Company examined the risks and rewards deriving from the various segments, along with the nature of the products, production processes, product consumers and methods used for product distribution. The comparative amounts appearing in the note to the nine-month and three-month periods ended September 30, 2006 were restated in order to reflect the segments’ report in the above-mentioned format. 15 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 2 - Segment Information (cont'd) A.Products and services (cont'd) The Company operates in the following areas: Agro products – This is the main area of operation of the Company and involves the manufacture and marketing of conventional agro products. Non-agro products – This area of activity includes a large number of sub-areas, including, Lycopene (oxidizing retardant), aromatic products, and other chemicals, and combines all the Company’s activities not included in the agro-products segment. Agro Non-Agro Adjustments Consolidated US$ thousands US$ thousands US$ thousands US$ thousands For the nine months ended September 30, 2007 Segment income 1,461,335 146,751 (2,672 ) 1,605,414 Segment results 233,874 17,168 - 251,042 For the nine months ended September 30, 2006 * Segment income 1,202,402 158,838 (1,513 ) 1,359,727 Segment results 173,068 20,842 - 193,910 For the three months ended September 30, 2007 Segment income 451,566 45,782 (1,159 ) 496,189 Segment results 56,083 6,522 - 62,605 For the three months ended September 30, 2006 * Segment income 359,849 48,209 (462 ) 407,596 Segment results 36,506 7,631 - 44,137 For the year ended December 31, 2006 Segment income 1,581,328 199,770 (2,342 ) 1,778,756 Segment results 192,900 10,894 - 203,794 * Restated 16 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 2 - Segment Information (cont’d) B. Sales by geographic area For the For the nine months ended For the three months end year ended September 30 September 30 September30 September 30 December 31 2007 2006 2007 2006 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands Israel 80,939 89,211 25,017 25,649 111,565 Latin America 364,526 279,849 158,983 117,016 430,042 Europe 669,966 555,350 179,361 145,067 689,965 North America 312,950 275,524 79,292 69,539 349,404 Other 177,033 159,793 53,536 50,325 197,786 1,605,414 1,359,727 496,189 407,596 1,778,756 Note 3 - Additional Information (1) As part of the commitments of the Company and of its subsidiaries under agreements signed in September 2004, regarding a securitization transaction whereby trade receivables were sold to companies in the RaboBank International Group, the balance of the trade receivables sold for cash amounted, as at the balance sheet date, to $192 million (September 30, 2006 – $243.1 million, December 31, 2006 – $175.8 million). The maximum expected volume of the financial means available to the acquiring companies for the purpose of purchasing the trade receivables of the consolidated subsidiaries, is an amount ranging between $250 million and $275 million, on a current basis, such that the amounts to be collected from customers whose debts were sold, will serve to purchase new trade receivables. (2) The Company and Milenia committed to indemnify financial institutions, upon the fulfillment of certain conditions, in respect of credit received by Milenia’s customers from those financial institutions and which was used for repayment of the debts of those customers to Milenia for sales made to them. As of the balance sheet date, the amount of the indemnity commitment is $55 million (September 30, 2006 – $65 million). (3) During the report period of the, NIS 38,220 thousand par value debentures (Series A) were converted into 4,200 thousand of the Company’s ordinary shares of NIS 1 par value. Furthermore in the current period $675 thousand par value of the debentures that were allotted in March 2004 in a private placement to institutional investors were converted into 149 thousand of the Company ordinary shares of NIS 1 par value. As a result of the conversion, as stated, the Company’s shareholders’ equity increased by about $9.7 million. 17 Makhteshim – Agan Industries Ltd. Notes to the Financial Statements as at June 30, 2007 (Unaudited) Note 3 - Additional Information (cont'd) (4) On August 28, 2007, the Company's board of directors resolved to adopt an option plan for officers and employees of the company and its subsidiaries. Under the terms of the plan 3,130 thousand options were allotted on October 15, 2007, which are exercisable for up to 3,130 thousand ordinary shares, NIS 1 par value each, of the Company. The fair value of the capital instruments granted is NIS 23 million at the allotment date. Pursuant to the plan, the options were allotted to the offerees in accordance with the provisions of Section 102 of the Income Tax Ordinance, under the capital track. (5) On October 7, 2007, a claim was lodged in Beer Sheba District Court (hereinafter - "the Claim") (which was filed for the Company on October 11, 2007) by Messrs. M. Algergavi, Y. Gergavi and N. Algergavi (hereinafter - "the Plaintiffs") against Makhteshim Chemical Works Ltd. – a subsidiary of the Company (hereinafter - "Makhteshim"). The claim and the motion for its recognition as a class action involve allegations of air pollution with hazardous materials by Makhteshim, in the company's plant in Ramat Hovav. Together with the Claim, the Plaintiffs filed a motion for recognition as a class action. The Group represented by the Plaintiffs in this matter is all of the residents in the various Bedouin settlements, Beer Sheba, Revivim and Segev Shalom, for the period from January 1, 2001 through August 13, 2007. Within the scope of the Claim, the Plaintiffs are petitioning for damages for them and for the members of the class, for alleged damage in the "autonomy" of the class' members and for "medical supervision". The total damages claimed for the purpose of the class action is estimated by the Plaintiffs at NIS 1,086,440 thousand, or alternatively, to issue an order for relief in favor of the public. The Plaintiffs are also requesting a ruling for the payment of legal fees and expenses. Makhteshim must file its response to the motion for class action recognition by January 27, 2008. Makhteshim intends to deny all of the claim's allegations as well as the motion for class action recognition. At this early stage, the Company's management is unable to estimate whether the claim will be approved as a class action and the chances of the claim, should it be approved as a class action. The Company did not record any provision for this claim. Note 4 - Seasonality Sales of agrochemical products are directly dependent on the agricultural seasons and the cyclical pattern of the growing seasons and, therefore, the Company’s revenues are not spread evenly throughout the year. Countries located in the northern hemisphere are all characterized by similar timing of the agricultural seasons and, as a result, sales made by these countries are usually highest in February through April. On the other hand, in the southern hemisphere the seasonal trends are exactly the opposite and most of the local sales are concentrated in the months August through November, except for Australia where most of the sales are made in the months April through July. The Company’s worldwide operations act to balance out the above-mentioned seasonal impacts, notwithstanding the fact that more of the Company’s sales are made in the northern hemisphere. 18
